Citation Nr: 1236234	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant served on active duty with the United States Army from May 1971 to May 1973, including a tour of duty in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The August 2006 decision reopened a previously denied claim of entitlement to service connection for depression and denied that claim on the merits.  The May 2007 rating decision denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

A claim of service connection for one psychiatric disorder includes claims for all such disorders, as a veteran, as a layperson, is not competent to render a diagnosis and distinguish amongst conditions in formulating his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The appellant's claims have therefore been recharacterized to reflect a single issue of service connection for an acquired psychiatric disorder. 

The appellant testified at a June 2011 personal hearing held before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing has been associated with the claims file.  Thereafter, the Board remanded the case for additional development in August 2011.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder is etiologically related to his service.




CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board is granting in full the benefits (service connection for an acquired psychiatric disorder) sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the granting of the psychiatric disorder service connection claim, such error was harmless and will not be discussed further.

II.  The Merits of the Claim

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as psychoses, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he currently has psychiatric pathology which is etiologically related to his active duty in the Army, including his service in Vietnam.  He provided testimony to that effect during his June 2011 Board videoconference hearing.

The appellant originally submitted a claim for service connection for an acquired psychiatric disorder in October 1981.  He reported receiving VA treatment for nervous depression in 1979 and 1980.  The appellant was afforded a VA psychiatric examination in March 1982; the VA examiner rendered an Axis I diagnosis of cannabis abuse and an Axis II diagnosis of dependent personality disorder.  VA outpatient treatment records at that time showed complaints of family problems. 

Over the intervening years, the appellant has received mental health treatment for substance abuse problems, a personality disorder, depression and PTSD.  The September 2005 report of a private psychological evaluation conducted in connection with a claim for Social Security Administration (SSA) disability benefits indicates that the appellant complained of depression and that he reported getting a diagnosis of depression in late 2004.  The examining psychologist rendered Axis I diagnoses that included major depressive disorder (MDD), recurrent.  VA treatment records dated between 2004 and 2005 reflect an Axis I diagnosis of depressive disorder and an Axis II diagnosis of personality disorder.

The appellant continued to receive VA mental health treatment for depression between 2006 and 2008.  A January 2009 VA mental health outpatient note includes an Axis I diagnosis of depressive disorder, as does a similar June 2009 note.  In November 2009, the appellant stated that he felt he had PTSD.  The treating PA subsequently added a diagnosis of PTSD on Axis I; the appellant's VA treatment records since then reflect those two diagnoses.

In December 2011, the appellant was afforded a VA psychological examination; the examiner reviewed the appellant's claims file and medical records.  After reviewing the records and interviewing the appellant, the examiner stated that the appellant did not meet the diagnostic criteria for PTSD.  The examiner rendered Axis I diagnoses of depressive disorder and anxiety disorder.  The examiner noted that the appellant's current stressors included his health problems.  

The examiner stated that it was possible that the appellant had some vicarious traumatization from the stories that he had heard while serving as a clerk typist in Vietnam and this coupled with the stress of being treated differently left him with some anxiety symptoms.  The examiner noted that this was difficult to determine due to the appellant's post-service history. The examiner also noted that the appellant had anger about how he and others were treated in the military and that this was likely a contributing factor to his depression.  Therefore, the examiner concluded that it was at least as likely as not that the appellant's anxiety and depressive symptoms were related to his military service.  In a July 2012 addendum, the examining psychologist stated that it was at least as likely as not that the appellant's diagnosed depressive and anxiety disorders  were incurred in service or within one year of his discharge from service.  There is no contrary competent clinical opinion in evidence.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, it is the policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.

Further inquiry could certainly be undertaken with a view towards development of the appellant's claim.  However, the foregoing facts and the benefit of the doubt doctrine provide a proper basis for granting the Veteran's claim for service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder is warranted.

				



ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


